[Cite as Henderson v. Shank, 2021-Ohio-4163.]

                         IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




JEROME HENDERSON,                               :   APPEAL NO. C-210201
                                                    TRIAL NO. A-2001111
      Plaintiff-Appellant,                      :
                                                       O P I N I O N.
   vs.                                          :

SHIRLEY ADELE SHANK,                            :

      Defendant-Appellee,                       :

   and                                          :

MIKE DEWINE,                                    :

ANNETTE CHAMBERS-SMITH,                         :

STEPHEN GRAY,                                   :

RONALD ERDOS,                                   :

   and                                          :

DAVID C. STEBBINS,                              :

      Defendants.                               :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 24, 2021


Jerome Henderson, pro se,

Law Office of S. Adele Shank and S. Adele Shank, for Defendant-Appellee.
                      OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}    Jerome Henderson appeals the trial court’s entry granting defendant-

appellee Shirley Adele Shank’s motion to dismiss his 42 U.S.C. 1983 (“Section 1983”)

civil-rights action. He challenges the trial court’s dismissal of his complaint as well

as the trial court’s denial of his motion for leave to file an amended complaint.

Finding no merit to Henderson’s arguments, we affirm the trial court’s judgment.

                         Factual and Procedural Background


       {¶2}   Henderson, who was convicted of aggravated murder and sentenced to

death, filed a Section 1983 action against Shank, as well as against Mike DeWine,

Governor of Ohio, Annette Chambers-Smith, Director of the Ohio Department of

Rehabilitation and Correction (“ODRC”), Stephen Gray, Chief Counsel for ODRC,

Ronald Erdos, Warden of the Southern Ohio Correctional Facility, and David

Stebbins, former counsel for Henderson. Service was never obtained on Stebbins.

       {¶3}   The complaint alleged that Shank, the only appellee to this appeal,

violated Henderson’s civil rights with respect to her representation of him in state

clemency and other proceedings. Henderson alleged that after Shank was appointed

to represent him, the United States Supreme Court issued a decision in Martinez v.

Ryan, 566 U.S. 1, 132 S.Ct. 1309, 182 L.Ed.2d 272 (2012). In Martinez, the court

held that “[w]here, under state law, claims of ineffective assistance of trial counsel

must be raised in an initial-review collateral proceeding, a procedural default will not

bar a federal habeas court from hearing a substantial claim of ineffective assistance

at trial if, in the initial-review collateral proceeding, there was no counsel or counsel

in that proceeding was ineffective.”       Id. at 17.    According to the complaint,

Henderson had a meritorious ineffective-assistance-of-trial-counsel claim that had



                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS



previously been procedurally defaulted, but was now able to be raised under

Martinez. The complaint further asserted that Shank violated Henderson’s civil

rights under Section 1983 when she agreed to litigate Henderson’s Martinez claim,

but abandoned that claim in favor of filing an “inconsequential” second-in-time

petition for habeas corpus based on constitutional defects in Ohio’s lethal-injection

protocol.

       {¶4}   The complaint additionally alleged that prior to being appointed to

represent Henderson, Shank was the former equal opportunity officer and chief

counsel for the Ohio Office of the Public Defender and that she resigned from that

role in 1992 following the release of a report detailing the entrenched culture of de

facto racial discrimination in the public defender’s office.      According to the

complaint, Shank’s failure to present any evidence of this racial discrimination in

Henderson’s clemency application violated his civil rights under Section 1983.

       {¶5}   Henderson filed a motion to amend the complaint, which the trial

court denied. The trial court subsequently granted a motion to dismiss filed by

Governor DeWine and a motion to dismiss collectively filed by Chambers-Smith,

Gray, and Erdos. These latter motions are not before us.

       {¶6}   Shank also filed a motion to dismiss Henderson’s complaint pursuant

to Civ.R. 12(B)(6) for failure to state a claim upon which relief could be granted,

arguing that Henderson’s Section 1983 action was barred by the applicable statute of

limitations, that the complaint failed to allege any action under color of law by

Shank, and that res judicata barred relief because Henderson’s claims were

previously raised and rejected in federal court.        Shank further argued that

Henderson’s complaint should be dismissed pursuant to Civ.R. 12(B)(1) for lack of




                                             3
                     OHIO FIRST DISTRICT COURT OF APPEALS



subject-matter jurisdiction because federal courts had already adjudicated the claims

raised in Henderson’s complaint.

       {¶7}   The trial court found all arguments made by Shank to be meritorious,

and it granted the motion to dismiss.

       {¶8}   Henderson appeals, arguing in two assignments of error that that the

trial court erred in denying his motion for leave to file an amended complaint and

that the trial court erred in granting Shank’s motion to dismiss. We address these

assignments of error out of order.

                           No Action Under Color of Law


       {¶9}   In his second assignment of error, Henderson challenges the trial

court’s granting of Shank’s Civ.R. 12(B)(6) motion to dismiss, arguing that the court’s

findings with respect to the statute of limitations, Shank’s lack of action under color

of law, res judicata, and his failure to meet the pleading requirements were

erroneous. We need not address all of these, because we find one dispositive, lack of

action under state law.

       {¶10} We review de novo a trial court’s ruling on a Civ.R. 12(B)(6) motion to

dismiss. Elliot v. Durrani, 1st Dist. Hamilton No. C-180555, 2021-Ohio-3055, ¶ 7.

We must take all factual allegations in the complaint as true and make all reasonable

inferences in favor of the nonmoving party. ISCO Industries, Inc. v. Great Am. Ins.

Co., 2019-Ohio-4852, 148 N.E.3d 1279, ¶ 10 (1st Dist.). “A complaint should not be

dismissed for failure to state an actionable claim unless it appears beyond doubt

from the complaint that the plaintiff can prove no set of facts entitling him to

recovery.” Thomas v. Othman, 2017-Ohio-8449, 99 N.E.3d 1189, ¶ 19 (1st Dist.).




                                              4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶11} Henderson’s claims are all brought pursuant to Section 1983. He

argues that that the trial court erred in finding that Shank did not act under color of

law. Section 1983 provides in relevant part that:

       Every person who, under color of any statute, ordinance, regulation,

       custom, or usage, of any State or Territory or the District of Columbia,

       subjects, or causes to be subjected, any citizen of the United States or

       other person within the jurisdiction thereof to the deprivation of any

       rights, privileges, or immunities secured by the Constitution and laws,

       shall be liable to the party injured in an action at law, suit in equity, or

       other proper proceeding for redress.

       {¶12} To maintain a Section 1983 cause of action, “two elements are

required: (1) the conduct in controversy must be committed by a person acting

under color of state law, and (2) the conduct must deprive the plaintiff of rights,

privileges or immunities secured by the Constitution or laws of the United States.”

Crosset v. Marquette, 1st Dist. Hamilton Nos. C-060148 and C-060180, 2007-Ohio-

550, ¶ 14, quoting 1946 St. Clair Corp. v. Cleveland, 49 Ohio St.3d 33, 34, 550

N.E.2d 456 (1990).

       {¶13} The law is well-settled that private attorneys assigned to represent

indigent defendants do not act under color of state law. Jones v. Dodge, 6th Cir. No.

85-1605, 1986 WL 17252 (July 25, 1986); See Gillespie v. Madison, N.D.Ohio No.

5:10cv1989, 2010 WL 4065395 (Oct. 15, 2010), quoting Deal v. Massey &

Associates, E.D.Tenn. No. 1:10-CV-18, 2010 WL 3397681, *4 (Aug. 26, 2010) (“An

attorney, whether appointed or retained, whether in state court or federal court, is

not acting under color of law.”).




                                                5
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶14} Because Shank was not acting under color of state law when

representing Henderson, Henderson’s Section 1983 complaint failed to state a claim

upon which relief could be granted, and the trial court did not err in granting Shank’s

motion to dismiss. Henderson’s second assignment of error is overruled. As our

holding with respect to the lack of action under color of state law is dispositive of this

assignment of error, we need not consider Henderson’s additional challenges to the

trial court’s granting of the motion to dismiss.

                   Denial of Motion for Leave to Amend Complaint


       {¶15} In his first assignment of error, Henderson argues that the trial court

erred in denying his motion for leave to file an amended complaint.

       {¶16} We review the trial court’s ruling on Henderson’s motion for an abuse

of discretion. Maas v. Maas, 2020-Ohio-5160, 161 N.E.3d 863, ¶ 84 (1st Dist.). A

trial court should freely give leave to amend a complaint “when justice so requires.”

Id. When ruling on a motion to amend, the trial court should consider “whether the

movant made a prima facie showing of support for the new matters sought to be

pleaded, the timeliness of the motion, and whether the proposed amendment would

prejudice the opposing party.” Id. at ¶ 85. A trial court properly denies a motion to

amend the complaint when the amendment sought would be futile. Id.

       {¶17} Here, Henderson sought to amend the complaint to add “the required

‘concurrent’ jurisdiction for this state court to entertain such actions under 42

U.S.C.S. Section 1983 provided by 28 U.S.C.S. Section 1343(3).”                 Such an

amendment was unnecessary to trigger the trial court’s jurisdiction, as the trial court

exercised its concurrent jurisdiction over Henderson’s complaint. We therefore find




                                                6
                       OHIO FIRST DISTRICT COURT OF APPEALS



no abuse of discretion in the trial court’s denial of Henderson’s motion for leave to

amend the complaint.

       {¶18} Henderson’s first assignment of error is overruled, and the judgment

of the trial court is affirmed.

                                                                      Judgment affirmed.



BERGERON and CROUSE, JJ., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                 7